Citation Nr: 1703685	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-41 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for nonobstructive coronary artery disease, to include as secondary to service-connected diabetes mellitus and herbicide exposure.

2.  Entitlement to service connection for a heart disability other than nonobstructive coronary artery disease, to include, severe, aortic stenosis, post-surgical replacement, to include as secondary to service-connected diabetes mellitus and herbicide exposure.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1966 and from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for a heart disability.

The Veteran testified before a decision review officer (DRO) at the RO in August 2010.  A transcript of this hearing has been reviewed and associated with the claims file.

This matter was before the Board in August 2013 and March 2016 on which occasions it was remanded for further evidentiary development.  

The issue of service connection for a heart disability other than nonobstructive coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's nonobstructive coronary artery disease is proximately due to or caused by his service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for nonobstructive coronary artery disease, as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

Service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a), 3.309(e).  Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307 (a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for a heart disability.  Specifically, he contends that his current heart disability is due to his service-connected diabetes mellitus.  See 12/22/208 VA-4138 Statement is Support of Claim.  Alternatively, he asserts that the disability is due to exposure to Agent Orange during military service.  See 10/31/2014 VA21-526EZ, Fully Developed Claim (Compensation).

The evidence shows a current heart disability.  See July 2016 VA Medical Opinion (diagnosing nonobstructive coronary artery disease and severe aortic stenosis, post-surgical replacement of aortic valve).  Thus, a present disability has been established by the evidence.

In a May 2003 response from the Personnel Information Exchange System (PIES) it was noted that the appellant served in Vietnam from October 1968 to August 1969.  See 7/10/2003 VA 21-3101 Request for Information.  Hence, exposure to herbicides, including Agent Orange, is conceded.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's nonobstructive coronary artery disease is related to herbicide exposure during military service or is due to his service-connected diabetes mellitus.  

The Veteran underwent a VA examination in June 2008 at which time the appellant denied any heart condition.  Following physical examination, the examiner concluded that there was no finding of a heart condition.

In a statement dated in November 2008 from the Veteran's private treating physician, he indicated that the Veteran has coronary artery disease, which is a known complication of diabetes.  See 12/22/2008 Third Party Correspondence.  

The appellant was provided an additional VA examination in September 2009.  Following physical examination and review of claims file, the examiner diagnosed mild aortic stenosis, with no other heart condition.  He noted that the records clearly diagnosed peripheral vascular disease with interventions, but no coronary artery disease.  Further, all heart testing had been benign other than the appellant's mild stenosis found in 2007 after a new murmur was noted on examination.  The examiner opined that the aortic stenosis was not known to be caused or aggravated diabetes mellitus.  Thus, the appellant's mild aortic stenosis was not caused or aggravated by his diabetes mellitus.  

Thereafter, in an August 2010 statement from the Veteran's private treating physician, he noted that the appellant suffered from coronary artery disease.  
See 8/10/2010 Medical Treatment Record - Non-Government Facility, p. 7.  In a subsequent opinion, also dated in August 2010, a family medical doctor reported that the Veteran suffered from numerous medical complications, to include cardiac artery disease.  He concluded that it was most likely due to previous herbicide exposures.  Id. at 9. 

An addendum VA medical opinion was obtained in October 2013.  The examiner determined that the Veteran had never had and did not currently have a diagnosis of coronary artery disease per the objective testing that he had undergone.  He stated that the private physician who provided the November 2008 opinion incorrectly put coronary artery disease (CAD) as a diagnosis when he meant to say peripheral visuale disease (which is not IHD).  In so finding, the examiner noted that there was no other mention of CAD anywhere in the old or current records and objective testing for CAD had been negative (3/97 and 2/04).  Further, there had never been any "first manifestation" of CAD.  He stated that the private physician who provided the November 2008 opinion had not provided a date of diagnosis or details to support his diagnosis.  The examiner reiterated that it was likely that the provider got the coronary arteries and peripheral arteries mixed up (as had occurred in other records) and thus, incorrectly labeled the Veteran with CAD when no objective testing had shown the disability.  Lastly, the examiner determined that the Veteran had no other heart condition other than aortic stenosis, which is not IHD.

As requested in the Board's March 2016 remand directives, an addendum opinion was obtained in July 2016.  In relevant part, the examiner stated that the evidence of record indicated a diagnosis of nonobstructive coronary artery disease, which was found on diagnostic coronary artery catherization prior to the Veteran's aortic valve replacement in 2014.  He noted that per chart review, the Veteran appeared to be asymptomatic from this and had received no treatment for the condition (i.e. coronary artery bypass surgery or stenting).  The examiner opined that it was less likely as not that the minimal nonobstructive coronary artery disease is related to the Veteran's service, including herbicide exposure, and is more likely a natural progression of aging in addition to his comorbidities (smoking, diabetes mellitus).  Specifically, he determined that it is as likely as not that the appellant's nonobstructive coronary artery disease was caused by his service-connected diabetes mellitus.  However, to summarize, per chart review, the Veteran had no signs or symptoms related to his nonobstructive coronary artery disease.

After a review of the evidence, the Board finds that the Veteran's nonobstructive coronary artery disease is caused by his service-connected diabetes mellitus.  In this regard, the July 2016 VA examiner determined that the condition was caused by the Veteran's service-connected diabetes mellitus.  There are no other opinions of record to rebut this finding.  Therefore, resolving doubt in favor of the Veteran, the Board finds that service connection for nonobstructive coronary artery disease, secondary to diabetes mellitus, is warranted.

As service connection for nonobstructive coronary artery disease has been granted on a secondary basis, discussion regarding presumptive and direct service connection is not necessary.  


ORDER

Entitlement to service connection for nonobstructive coronary artery disease, to include as secondary to service-connected diabetes mellitus and herbicide exposure, is granted.


REMAND

Pursuant to the Board's March 2016 remand directives, an opinion was to be obtained to determine the nature and etiology of any diagnosed heart disability.  A comprehensive rationale was to be provided for all opinions rendered.

An addendum VA medical opinion was obtained in July 2016.  The examiner indicated that the appellant had two heart conditions: nonobstructive coronary artery disease, granted herein, and severe aortic stenosis, post-surgical replacement of aortic valve.  In pertinent part, the examiner concluded that the Veteran's aortic stenosis is less likely as not related to military service, include herbicide exposure and is more likely related to his bicuspid aortic valve, which is a congenital condition.  However, a rationale was not provided to support his finding.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  He also opined that the heart disability is less likely as not caused or aggravated by the appellant's service-connected diabetes mellitus.  In so finding, the examiner noted that the disability is not a known cause of aortic stenosis.  Notwithstanding, the examiner did not provide a rationale to support his finding that the diagnosed aortic stenosis was not aggravated by the appellant's service-connected diabetes mellitus.  Id.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who provided the July 2016 VA medical opinion.  If the July 2016 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  An additional VA examination may be provided if deemed appropriate.  

The examiner should identify all heart disabilities other than nonobstructive coronary artery disease diagnosed since the filing of the claim in May 2008.  Thereafter examiner should provide an opinion for the following:

a.  Is it as least as likely as not (a 50 percent probability or greater) that any heart disability other than nonobstructive coronary artery disease is caused by the Veteran's service-connected diabetes mellitus?

b.  Is it as least as likely as not (a 50 percent probability or greater) that any heart disability other than nonobstructive coronary artery disease is aggravated (permanently worsened beyond the natural course) by the Veteran's service-connected diabetes mellitus?

If aggravation is found, please identify the baseline level of disability prior to aggravation. 

c.  Is it as least as likely as not (a 50 percent probability or greater) that any heart disability other than nonobstructive coronary artery disease is etiologically related to the Veteran's period of active military service, to include due to Agent Orange exposure?

The examiner should be advised that exposure to Agent Orange is presumed via his confirmed service in Vietnam.

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


